                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CARL HUNTER,

             Plaintiff,
                                                    Case No. 19-50914
v.
                                                    HON. MARK A. GOLDSMITH
LAND BANK, et al.,

             Defendants.
                                      /

     ORDER DENYING LEAVE TO FILE COMPLAINT AND DISMISSING
                         COMPLAINT

       Plaintiff Carl Hunter is an enjoined filer in this district. Judge Cleland

enjoined Hunter on March 12, 2019 from filing any further cases in this district

without first seeking and obtaining leave by the presiding judge. See 3/12/2019

Order, Hunter v. Withmore, Case No. 19-10354 (observing that Hunter has filed six

incomprehensible complaints in this district and another twenty in the Western

District of Michigan). The Court has reviewed Hunter’s complaint and cannot

decipher the nature of Hunter’s claims. The body of Hunter’s complaint has

something to do with printing money, but the attachments relate to eviction

proceedings. See PageID.5. Hunter’s complaint is of the same kind prohibited by

Judge Cleland’s order. Accordingly, the Court denies Hunter leave to file the present




                                          1
complaint, denies his application to proceed in forma pauperis (Dkt. 2), and

dismisses this case without prejudice.

      SO ORDERED.

Dated: June 27, 2019                         s/Mark A. Goldsmith
      Detroit, Michigan                      MARK A. GOLDSMITH
                                             United States District Judge


                          CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of
record and any unrepresented parties via the Court's ECF System to their respective
email or First Class U.S. mail addresses disclosed on the Notice of Electronic Filing
on June 27, 2019.

                                             s/Erica Karhoff on behalf of
                                             Karri Sandusky, Case Manager




                                         2
